Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, lines 8 and 9, “the cup” is vague and indefinite as to whether it is referring to the cup of the first rod support device or the cup of the second rod support device.  Claims 2-10 and 18 are rejected as well since they depend from rejected claim 1.  
Regarding claim 16, “a shower curtain rod” in line 6 is vague and indefinite as to whether it is the same “shower curtain rod” recited in claim 16, line 1. Claims 17 and 19 are also rejected since it depends from rejected claim 16.  

Claim Rejections - 35 USC § 102

Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saccomanno discloses a system for supporting a rod for holding towels (column 2, lines 19-24) comprising: A first rod support device mountable (38) in and beneath a first surface of a first wall (24), the first device comprising, an exterior flange (40, figure 2) and a cup (42, figure 2), wherein the cup has a male portion (44) configured to extend into and beyond the first surface of the first wall, and wherein the cup has a female portion (53-55, figure 2) configured to receive a rod, A second rod support device (38) mountable in and beneath a second surface of a second wall (36, figure 1), the first surface and the second surface facing each other, the second device comprising an exterior flange (40, figure 2) and a cup (42), wherein the cup has a male portion (44) configured to extend into and beyond the second surface of the second wall, and wherein the cup has a female portion (53-55, figure 2) configured to receive a the rod; Wherein the female portion (53-55) of the first rod support device (38) and the second rod support device (38) defines a depth, and wherein the depth of the female portion is the same for both the first rod support device and the second rod support device; Wherein the first rod support device and the second rod support device are aligned directly across from each other, and; wherein the rod is a rod for supporting towel with a first end and a second end, wherein a distance between the first end and the second end defines a length, and wherein when the length is greater than a distance between the first surface and the second surface, and wherein the first end is received in the female portion of the first rod support device and the second end is received in the female portion of the second rod support device.
Regarding applicant’s recitation of intended use “for supporting a closet rod for holding clothing” (per claim 1) or “for supporting a rod, namely a shower curtain rod” (per claim 16), or the rod is extendable rod, applicant’s claim does not to be claiming the rod in combination with the rod support devices per se but rather it is intended for supporting such rod.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The rod support devices of Saccomanno is capable of supporting such an extendable rod that is for a closet type rod or a shower curtain type rod.
Regarding claims 18 and 19, Saccomanno discloses wherein the rod (32) is held within the female portion of the first rod support device and the second rod support device via friction fit (column 3, lines 8-21).

Claim Rejections - 35 USC § 103

Claims 1-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275). Saccomanno discloses a system for supporting a rod for holding towels (column 2, lines 19-24) comprising: A first rod support device mountable (38) in and beneath a first surface of a first wall (24), the first device comprising, an exterior flange (40, figure 2) and a cup (42, figure 2), wherein the cup has a male portion (44) configured to extend into and beyond the first surface of the first wall, and wherein the cup has a female portion (53-55, figure 2) configured to receive a rod, A second rod support device (38) mountable in and beneath a second surface of a second wall (36, figure 1), the first surface and the second surface facing each other, the second device comprising an exterior flange (40, figure 2) and a cup (42), wherein the cup has a male portion (44) configured to extend into and beyond the second surface of the second wall, and wherein the cup has a female portion (53-55, figure 2) configured to receive a the rod; Wherein the female portion (53-55) of the first rod support device (38) and the second rod support device (38) defines a depth, and wherein the depth of the female portion is the same for both the first rod support device and the second rod support device; Wherein the first rod support device and the second rod support device are aligned directly across from each other, and; wherein the rod is a rod for supporting towel with a first end and a second end, wherein a distance between the first end and the second end defines a length, and wherein when the length is greater than a distance between the first surface and the second surface, and wherein the first end is received in the female portion of the first rod support device and the second end is received in the female portion of the second rod support device.
Regarding applicant’s recitation of intended use “for supporting a closet rod for holding clothing” (per claim 1) or “for supporting a rod, namely a shower curtain rod” (per claim 16), the rod support devices of Saccomanno et al is capable of supporting an extendable closet rod or shower curtain rod. 
However, Saccomanno does not disclose wherein the rod is an extendable rod in the assumption that applicant is reciting an extendable rod in combination therewith and the “cup” with the assumption that cup is defined as a hollow interior with a close bottom.
Guenther discloses a system for supporting a rod (24 and 26), comprising: A first rod support device (32) mountable in and beneath a first face of a first wall (20), the first device comprising, an exterior flange (38, figure 2) and a cup (34), wherein the cup has a male portion (34) configured to extend into and beyond the first surface of the first wall (20), and wherein the cup has a female portion (interior cavity of 34) configured to receive a rod (26), A second rod support device (48, figure 2) mountable in and beneath a second of a second wall (22), the first surface and the second surface facing each other, the second device comprising an exterior flange (56) and a cup (50), wherein the cup has a male portion (50) configured to extend into and beyond the second surface of the second wall, and wherein the cup has a female portion (interior cavity of 50) configured to receive a rod (26); Wherein the first rod support device and the second rod support device are aligned directly across from each other, and; An extendable rod (24 and 26 figure 2) with a first end and a second end, wherein the distance between the first end and the second end defines a length, and wherein when extended the length is greater than a distance between the first surface and the second surface (figure 2), and wherein the first end is received in the female portion of the first rod support device (32) and the second end is received in the female portion of the second rod support device (48); wherein Guenther’s cup is provided with a closed bottom (54, 40). Such closed bottom has the well-known purpose of further sealing the cup from moisture.   
It would have been obvious to one of ordinary skilled in the art to have modify rod of Saccomanno such that it is of an extendable rod  as taught by Guenther for the well-known purpose of accommodating variance of spacing between wall surfaces and to provide each of the cup with a closed bottom as taught by Guenther for the well-known advantage of sealing the rod support devices.  
Regarding claim 2, Saccomanno and Guenther combined does not disclose wherein the rod support devices in the walls extend not more than one-quarter inch proud of the outer surfaces of the walls.  It would have been obvious to one of ordinary skilled in the art to have the rod support devices extend not more than one-quarter inch proud of the outer surfaces of the walls, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 3,  Saccomanno and Guenther combined does not discloses wherein the female portion of the rod support device includes a depth, and wherein the depth is a minimum of one inch.  It would have been obvious to one of ordinary skilled in the art to have the female portion of the rod support device includes a depth, and wherein the depth is a minimum of one inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 4, Saccomanno and Guenther combined does not discloses wherein the female portion of the rod support device includes a width, and wherein the width is a minimum of 2 of an inch.  It would have been obvious to one of ordinary skilled in the art to have the female portion of the rod support device includes a width, and wherein the width is a minimum of 2 of an inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 5, Saccomanno disclose wherein the male portion of the rod support device includes at least one or more circumferential ribs (48, figure 2) configured to secure the rod support device in the wall (column 2, lines 53-59).
. 	Regarding claim 6, Saccomanno and Guenther combined does not disclose wherein the rod support devices male portion is circular with a diameter selected from the group consisting of: one and one half inch outer diameter, and two inch outer diameter.  It would have been obvious to one of ordinary skilled in the art to have the rod support devices male portion is circular with a diameter selected from the group consisting of: one and one half inch outer diameter, and two inch outer diameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claims 8 and 17, Saccomanno and Guenther combined discloses wherein the two support devices are in a kit and further comprising: a rod having structural characteristics inherent such that at 4 feet in length will have a center downward buckling failure force that is less than one-half of the downward shear failure force of each support device.  
Regarding claims 18 and 19, Saccomanno discloses wherein the rod (32) is held within the female portion of the first rod support device and the second rod support device via friction fit (column 3, lines 8-21).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275) as applied to claims 1-6 above, and further in view of Bowden (US Patent no 7874025). Saccomanno and Guenther combined discloses all the claimed features of applicant’s device as discussed above except for securing the rod support device to the wall via fastener.  Bowden discloses rod support devices (22 and 24, figure 1) with exterior flanges (38, figure 2) secured to the wall (10) via fastener (36).  It would have been obvious to one of ordinary skilled in the art to have modify the rod support devices of Saccomanno and Guenther combined such that it is supported to the wall via fasteners as taught to be desirable by Bowden.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275) as applied to claim 1 above, and further in view of Pinciaro (US Patent no. 6453484).
Regarding claims 9 and 10, Saccomanno and Guenther combined does not disclose exterior flange of the rod support device defines a rectangle or a triangle.   Pinciaro (US Patent no. 6453484) teaches in a rod support device (22, figures 1-2) comprising an exterior flange (42, figures 1-2); a male portion (44, figure 1) extending through a wall (60, figure 4) and female portion (50, figure 1) for receipt of rod (20, 24) wherein the exterior flange can be of plurality of shapes including a rectangle (616, figure 11) or triangular or octagonal (column 8, lines 39-44).  Such shapes have the well-known advantage of providing better aesthetics than traditional round posts.  It would have been obvious to one of ordinary skilled in the art to have modify the exterior flange of Saccomanno and Guenther combined such that it is of rectangular or triangular shapes as taught by Pinciaro to provide for better aesthetics than traditional round posts.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. As for the 35 U.S. C. 112 issues, applicant has not resolve all issues indicated in the previous Office action as discussed above.  In regards to the Guenther, Applicant argues that Guenther is nonanalogous art because Guenther is not concerned with a closet clothing rod or a shower rod.  Examiner disagrees. The grab bar of Guenther used in a shower enclosure teaches a rod support system. Such rod support system is reasonably pertinent to the problem to which applicant is addressing which is to support rod ends within an enclosure and specifically Guenther shows supporting the rod ends within the shower enclosure.  Furthermore,  applicant’s claims are directed to support system intended for use with closet rod or shower rod as set forth in the preamble of both independent claims 1 and 16.  The closet rod and shower rod are not positively claimed, per se, as a combination with the rod end support devices.
Regarding applicant’s argument that the amendment sets forth currently that the female portion of the first and second rod support device has a depth that are the same. Examiner introduces into the above new grounds of rejection to Saccomanno et al (US Patent no. 7090225) which discloses the female portion (53, 55, figure 2) of the first and second rod support device (38, figure 1) having a depth that are the same. Wherein Saccomanno discloses the rod (32) can be used as a handrail or a towel bar in the shower enclosure (24). 
In response to applicant's argument that Guenther does not support device is not for a closet rod or a shower curtain rod or extendable rod, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The rod support devices of Saccomanno or Guenther is capable of supporting an extendable rod that is for a closet type rod or a shower curtain type rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pegden et al ( US patent no. 10478019) further demonstrate system for supporting a shower rods with end rod support devices (13). Wicks (US Patent no. 4209099) further demonstrate system (6) for supporting extendable rod (10). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc